MEMORANDUM OPINION
                                         No. 04-10-00674-CR

                                        Amed Jasaad BOYCE,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2003CR8055
                           Honorable Raymond Angelini, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 14, 2011

AFFIRMED

           After ordering post-conviction DNA testing, the trial court found that the results of the

DNA analysis did not establish that, had the results been available during the trial of the offense,

it is reasonably probably that Amed Jasaad Boyce would not have been convicted. TEX. CODE

CRIM. PROC. art. 64.04.       Boyce appeals the trial court’s finding.    Boyce’s court-appointed

attorney filed a brief containing a professional evaluation of the record in accordance with

Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the appeal has no merit.
                                                                                   04-10-00674-CR


Counsel provided Boyce with a copy of the brief and informed him of his right to review the

record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San

Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,

no pet.). Boyce did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s motion to

withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute

counsel will be appointed. Should Boyce wish to seek further review of this case by the Texas

Court of Criminal Appeals, Boyce must either retain an attorney to file a petition for

discretionary review or Boyce must file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the later of: (1) the date of this

opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See TEX.

R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should

comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 68.4.

                                                 Catherine Stone, Chief Justice

DO NOT PUBLISH




                                               -2-